Citation Nr: 1227878	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-46 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  He served in the Republic of South Vietnam from January 9, 1970, to December 1, 1970.  His military decorations include the Vietnam Service Medal with 2 Bronze Service Stars, the National Defense Service Medal, and the Republic of Vietnam Campaign Medal.  His military occupational specialty was light vehicle driver and he was also qualified as an expert with a rifle and grenade.  Service personnel records show that from January 13, 1970, to December 1, 1970, he served as a heavy vehicle driver in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

A rating decision in November 2010 granted service connection for posttraumatic stress disorder (PTSD), on the basis of inservice combat stressors, and this issue is no longer in appellate status.  Moreover, the Veteran has not disagreed with the effective date for the grant of service connection or the initial 50 percent disability rating assigned (this being his only service-connected disability).  So, these matters are also not before the Board.  

The Board remanded this case in December 2011 to schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  The Veteran was scheduled for a videoconference hearing in March 2011 but without good cause shown failed to attend that hearing.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

An August 2009 VA outpatient treatment (VAOPT) record by the Veteran's primary VA care physician reflects that he has spastic paraparesis and possibly cerebellar ataxia, for which the Veteran was receiving on-going neurology clinic follow-up; chronic obstructive pulmonary disease (COPD); hypertension; memory disorder; and questionable PTSD.  It was the physician's opinion that the Veteran was not able to work and "that his disease burden makes it unlikely that he will be able to work in the future."  As to this, the Veteran's only service-connected disability is PTSD, rated 50 percent disabling.  Thus, he does not meet the criteria for a total disability rating based on individual unemployability due to service-connected disability under 38 C.F.R. § 4.16(a).  However, if the Veteran feels that his is unable to obtain or retain substantially gainful employment due to his PTSD, he or his representative should request a TDIU rating on an extraschedular basis, under 38 C.F.R. § 4.16(b).  Also, the question of whether the Veteran, who served during wartime, is claiming entitlement to VA pension benefits is referred to the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA psychiatric examination in November 2010 noted that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  However, records pertaining to this award are not on file.  If VA is on notice of existence of potentially relevant Social Security Administration records they must be obtained, even if not requested by the claimant.  See Lind v. Principi, 3 Vet. App. 493 (1992).  Accordingly, records pertaining to the Veteran claim and award of SSA disability benefits should be obtained.  

The Veteran's service treatment records (STRs) include the results of audiometric testing reflected on a June 1969 report of a pre-induction examination as well as the results of audiometric testing reflected on an April 1971 separation examination.  Also on file is an undated audiogram which has stamped thereon "INDUCTION."  

On VA audiology examination in December 2008 the examiner reported that the undated induction audiogram revealed a mild hearing loss at 6,000 Hertz in each ear.  

In this regard, the audiogram labeled 'INDUCTION" has two tracings, one in red and one in black, as to each ear.  Because of this, the Veteran's service representative has requested that appropriate medical personal interpret the results of this audiogram.  

The service representative has also alleged that the negative medical opinion obtained at the time of the December 2008 VA audiology examination was predicated upon an incorrect factual premise.  Specifically, that examiner reported that prior to service the Veteran had worked in "construction (framing)" and had a long history of intermittent postservice occupational noise exposure.  The Veteran's representative asserts that the Veteran had not worked in construction prior to service but had worked in a furniture factory and, also, that after service the Veteran had worn ear protection when working.  

The December 2008 VA audiology examination yielded an opinion that the Veteran's bilateral hearing loss was sensorineural in nature and was less likely than not related to his military service.  However, no opinion was rendered as to whether the claimed tinnitus was as likely as not, or less likely as not, related to military service.  

Since this case must be remanded to obtain SSA records, the Veteran should be afforded an additional VA audiology examination to clarify his preservice and postservice history of noise exposure and to clarify the results of the undated inservice audiogram.  In this regard, VAOPT records and the VA psychiatric examination in November 2010 suggest that the Veteran has an on-going neurological disorder which may be the cause of nonservice-connected spastic paresis and cerebellar ataxia.  If so, the possibility of any such disease entity as being the etiological cause of any sensorineural hearing loss or tinnitus, or both (as diagnosed on VA audiology examination in 2008) should be clarified.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA all records pertaining to the Veteran's claim for, and award if any of, SSA disability benefits.  If obtained these records must be associated with the claims file.  

2.  Schedule the Veteran for a VA audiology examination to determine (1) the nature, etiology, and time of onset of the Veteran's current hearing loss, and (2) the nature, etiology, and time of onset of the Veteran's current tinnitus.  

The examiner is requested to clarify the results of the undated inservice audiogram which bears the term 'INDUCTION."  That is, the examiner is requested to clarify, if possible, the significance of the tracing on that audiogram which is in red ink and that which is in black ink.  It would be helpful if the examiner could clarify which of the two tracings, i.e., either the one in red or the one in black, most represented the Veteran's hearing acuity.  Any additional comments or clarification would also be helpful. 

The examiner is also requested to obtain from the Veteran a detailed history of his noise exposure prior to service and after his military service, to include whether he used any hearing protection prior to or after service in any occupation.  

The claims folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs, and offer comments and an opinion as to whether any hearing loss or any tinnitus, or both, that the Veteran now has, if any, is at least as likely as not, or less likely as not related to the any inservice noise exposure.  

The examiner is also requested to comment upon the possibility that the Veteran has an organic disease of the nervous system of postservice origin which may be the cause of spastic paresis or cerebellar ataxia and, if so, the significance of the development of any such disease with respect to the Veteran's current bilateral sensorineural hearing loss or his tinnitus, or both.  It would be helpful if any such comments or observations are be phrased in terms of whether it is at least as likely as not, or less likely as not that there is a relationship between such disease and the claim bilateral hearing loss or claimed tinnitus, or both.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If any requested opinion cannot be rendered the examiner should explain why.  

3.  After the above action is completed, readjudicate the claims.  If the decisions remain adverse to the Veteran, furnished the Veteran and his representative a Supplemental Statement of the Case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


